DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 10/12/21.  Claim 1 is pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2005/0217822, cited in IDS filed 11/12/20).
Regarding claim 1, Miyazaki et al teaches a thin strip manufacture method for manufacturing a thin strip (abstract) by supplying molten steel to a molten steel pool (fig 1-2, paragraph [0038], pool 2) formed by a pair of rotating cooling drums (fig 1-2, paragraph [0038], pair of drums 1) and a pair of side weirs (paragraph [0038], side weirs to seal both end faces of the drums) to form and grow a solidified shell on a peripheral surface of the cooling drums (paragraph [0003]).
Miyazaki is quiet to a pressing force P of the pair of the cooling drums is set so that the pressing force P of the pair of cooling drums, casting thickness D, and radius R of the cooling drums satisfy 0.90 ≤ P x (D x R)0.5 ≤ 1.30.
However, Miyazaki et al teaches setting the pressing force P (t/m )(note that t/m (metric) is equal to kgf/mm) and the radius R (m) to satisfy 0.5 ≤ P x R0.5 ≤ 2.0 (paragraph [0037]).  Furthermore, Miyazaki et al teaches of forming a casting thickness of 3 mm (paragraph [0041]).  When the casting thickness is 3 mm, such as in example 2 where the radius and pressing force is varied within the range, the disclosed range of 0.5 ≤ P x R0.5 ≤ 2.0 encompasses the claimed range (e.g., when D = 3 mm, P x R0.5 of between 0.52 and 0.75 satisfy the claimed range).
For further clarification, note that applicant’s P x (D x R)0.5 can be rewritten as P x R0.5 x D0.5.  As Miyazaki et al discloses examples where P x (R)0.5 is between 0.5 and 2.0 and D = 3 mm, Miyazaki et al discloses a range of P x (D x R)0.5 that satisfies the following:
0.87 ≤ P x (D x R)0.5 ≤ 3.46, wherein D = 3 mm (obtained by multiplying D0.5 to the endpoints of the range of Miyazaki).  Thus, in the example of D = 3 mm, applicant’s claimed range is encompassed by the range of Miyazaki et al.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). MPEP 2144.05(I).
Note that the limitation of “whereby, in a case where a whole width of the thin strip is sampled and a metallographic structure of a cross section in a width direction excluding 20 mm at each end is observed, a minimum value of a ratio of a columnar crystal thickness to a thickness of the thin strip is over 95%” is a contingent limitation.  See MPEP 2111.04(II).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  In the instant claims, “in a case where a whole width of the thin strip is sampled and a metallographic structure of a cross section in a width direction excluding 20 mm at each end is observed” is a condition that is not required to be met (the whole width is not required to be sampled and the metallurgical structure of a cross-section excluding 20 mm at each end does not have to be observed), thus the limitation of the minimum value  is not required.
Additionally, the courts have noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  In the instant claim, the limitation following “whereby” simply expresses the intended result (resultant property) of a process step positively recited (manufacturing the thin strip by supplying molten steel).  MPEP 2111.04(I).

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
Applicant firstly argues that independent claim 1 has been amended to include “whereby, in a case where a whole width of the thin strip is sampled and a metallographic structure of a cross section in a width direction excluding 20 mm at each end is observed, a minimum value of a ratio of a columnar crystal thickness to a thickness of the thin strip is over 95%.”  Applicant argues that Miyazaki does not teach or suggest controlling P, R, and D to suppress the generation and growth of equiaxed crystals, and thus fails to teach the new limitation.
As discussed in the rejection above, the new limitation is a contingent limitation.  Note the use of the phrase “whereby, in a case where.” See MPEP 2111.04(II).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  The whole width of the thin strip is not required to be sampled and the metallographic structure of a cross section in a width direction excluding 20 mm at each end is not required to be observed.  The limitation of the columnar crystal thickness would only be required when those conditions are met, and in the instant application, would not be met.
Additionally, note applicant’s use of the “whereby” clause to specify an intended result (resultant property).  The courts have noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  MPEP 2111.04(I).

0.5 ≤ 1.30 has criticality over the range of Miyazaki.  Applicant argues that the examples in the specification show stable casting was possible, the columnar crystal ratio was high, and micropores were prevented.
Applicant’s arguments are not sufficient in establishing that applicant’s claimed range achieved unexpected results relative to the prior art.
It is noted that the burden is on applicant to establish that the results are unexpected and significant.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  MPEP 716.02(b)(I).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  MPEP 716.02(b)(II).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP 716.02(b)(III).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d).
Applicant only refers to the data provided in the specification (comparative examples 1-9 and inventive examples 1-8) and alleges the benefits of stable casting, high columnar crystal ratio, and preventing micropores, were unexpected results.  Applicant does not specifically explain the data as to their non-obviousness with respect to the prior art.  Applicant does not have a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Miyazaki et al discloses an example of P x R0.5 of 0.5 (No.11 of Table 2) and of 0.8 (No. 12 of Table 2), where D = 3mm.  Thus, P x (D x R)0.5 would be 0.87 for No.11 and 1.39 for No.12.  Miyazaki et 
  Applicant does not show a sufficient number of data points just outside of the claimed range, such as at 0.9, 0.85, 0.80, to show the criticality of their lower end point over Miyazaki, nor does applicant show a sufficient number of data points at or just above their end point of 1.3, such as 1.35 or 1.40, to show the criticality over the examples of Miyazaki.  Note that applicant’s comparative examples are at points of 1.70, 1.73, 1.77, 1.83, and 2.1.
	Furthermore, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  MPEP 716.02(c).
Applicant alleges that the results of stable casting, high columnar crystal ratio, and prevention of micropores are unexpected benefits.  However, Miyazaki et al recognizes when pressing force is excessively small, center pores appear, and that center pores may be reduced or eliminated by using a higher pressing force (paragraph [0033]).  Miyazaki et al further recognizes that when pressing force is too large equiaxed crystals tend to accumulate and that as drum radius decreases equiaxed crystals hardly accumulate (paragraph [0035]).  These relationships appear to suggest that the benefits achieved by applicant would be expected, rather than unexpected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735